Citation Nr: 0612047	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  99-20 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an eye disorder 
manifested by loss of visual acuity.

3.  Entitlement to a higher (compensable) initial evaluation 
for sarcoidosis

4.  Entitlement to a higher (compensable) initial evaluation 
for dermatophytosis of the chest, back, and groin.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to May 1991 with additional service in the Army National 
Guard.  He served in Southwest Asia from November 1990 to 
April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 and later rating decision 
by the Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran entitlement to 
service connection for PTSD and an eye disorder manifested by 
loss of visual acuity.  This determination granted the 
veteran service connection for dermatophytosis and 
sarcoidosis.  These disorders were each rated as 
noncompensably disabling, effective from January 1998, under 
the appropriate Diagnostic Codes.  


FINDINGS OF FACT

1.  The veteran did not serve in combat while in service.

2.  The stressors claimed by the veteran are not corroborated 
by any supporting evidence.

3.  PTSD attributable to an in-service stressor is not 
demonstrated by the competent (medical) evidence.

4.  The veteran does not have an eye disorder manifested by 
loss of visual acuity that is attributable to military 
service; refractive error is a developmental defect.

5. The veteran's sarcoidosis is not productive of pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.

6. There is neither evidence of exfoliation, exudation, or 
itching, involving an exposed surface or extensive area nor 
evidence that the veteran's dermatophytosis covers five 
percent or more of the body, involves exposed areas, requires 
systemic therapy or immunosuppressive drugs, or is manifested 
by scars.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).

2. Service connection for hyperopia and presbyopia is denied 
as a matter of law. 38 U.S.C.A. §§ 5103, 5107 (West 2002); 38 
C.F.R. § 3.303(c) (2005).

3. The schedular criteria for a compensable evaluation for 
pulmonary sarcoidosis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7  4.97, Diagnostic 
Codes 6600, 6846 (2005).

4.  The schedular criteria for a compensable rating for 
dermatophytosis of the chest, back, and groin have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.118, Diagnostic Code 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Given the foregoing, the Board finds that the notice letters 
dated in January 2002, January 2004, November 2004, and July 
2005 collectively complied with the specific requirements of 
VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claims 
preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Post-traumatic stress disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  


The veteran's DD Form 214, Report of Discharge and his 
service administrative records do not show that the veteran 
had combat service.  The veteran's service medical records, 
to include his April 1991 medical examination for service 
separation, are negative for complaints, findings, and/or 
diagnosis of any psychiatric condition.

The post service VA medical records include a report of a 
PTSD examination afforded the veteran in February 1998.  On 
this examination it was noted that the veteran reported 
recurrent, intrusive thoughts of the things that he 
experienced in the Persian Gulf particularly the death and 
destruction from the constant allied bombing.  He further 
reported witnessing much killing, scud missile attacks and 
destruction of property.  Moderate PTSD was diagnosed.

In October 2004, when the case was remanded by the Board, the 
veteran was contacted in November 2004 and July 2005 and 
requested to provide information regarding claimed combat 
stressors.  He did not reply to either letter.

Analysis

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, combat 
injuries, or otherwise show that he had actual combat with 
the enemy.  The veteran does not contend otherwise.  Further 
his DD Form 214 shows no certificate or awards denoting 
participation in combat, and his military occupational 
specialty (motor transport operator) does not suggest that he 
served in combat.  The Board finds, therefore, that the 
veteran did not participate in combat while in service and 
that corroborating evidence of the claimed events having 
actually occurred is required to support his claim.  Doranv. 
Brown, 6 Vet. App. 283 (1994).

The veteran alleges that while serving in the Persian Gulf, 
he witnessed death and destruction from allied bombing and 
enemy missile attacks.  He has on two occasions been provided 
with a PTSD Questionnaire asking him to more fully describe 
the inservice incident(s) he feels contributed to his current 
condition.  He has not responded.  Furthermore, the events he 
reported on his VA examination in February 1998 are not 
documented or otherwise suggested by his contemporaneous 
service medical and/or personnel records.  The veteran has 
not otherwise provided any verification of the events he 
alleges.  His personal accounts of his stressful experiences 
while in the military are not independently supported and his 
accounts of events are unverifiable.  Here the Board observes 
that an attempt to corroborate the veteran's alleged 
stressors by his service department requires more than the 
general statements in the record and currently provided by 
the veteran.  The Board finds, therefore, that the claim is 
not supported by corroborating evidence that the veteran's 
alleged in-service stressors occurred. 

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to diagnose PTSD and 
relate it to described incidents during service.
  
The medical evidence reflects a diagnosis of PTSD, which has 
been attributed to the veteran's alleged experiences in 
service.  The diagnosis was, based on the veteran's reported 
history, not supported by any corroborating evidence.  
Because the diagnosis was based on reported history, rather 
than documented history, the medical evidence reflecting that 
diagnosis is not probative for the purpose of adjudicating 
the claim for service connection for PTSD.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that is 
based on the veteran's recitation of service history, and not 
his documented history, is not probative).

In summary, the evidence shows that the veteran did not serve 
in combat, and his claimed stressors are not corroborated by 
credible supporting evidence.  In addition, because his 
claimed stressors are not corroborated, a substantiated 
diagnosis of PTSD has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.
Here, it is not shown that the diagnosis of PTSD documented 
in the medical record was predicated on a stressor 
experienced in service.  Consequently, service connection for 
PTSD is not warranted.

Eye disorder manifested by loss of visual acuity.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

The veteran's service medical records are negative for 
complaints and or diagnoses referable to the veteran's visual 
acuity.  On his April 1991 medical examination for service 
separation, his distant vision was 20/20 in both eyes.

When examined by VA in February 1998, uncorrected vision in 
the veteran's right eye was 20/40 and 20/15, near and far, 
respectively.  Uncorrected vision in the left eye was 
similar.  Presbyopia was diagnosed.  The examiner further 
noted that the veteran had no ocular sarcoid.

On VA eye examination in June 2005, the veteran complained of 
a decrease in his near vision.  Visual acuity without 
correction was 20/25 and 20/20. The examiner  did not 
differentiate between the left and right eye.  Hyperopia and 
presbyopia were diagnosed



Analysis

Initially, the Board must point out that refractive error of 
the eyes is not a disability within the meaning of applicable 
legislation for disability compensation purposes. See 38 
C.F.R. §§ 3.303(c), 4.9. This includes refractive error due 
to such eye disorders as hyperopia and presbyopia. As such, 
they cannot be service connected as a matter of law, absent 
evidence of aggravation by superimposed disease or injury. 
See Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

In view of the findings documented when the veteran separated 
from service and the absence of eye disorders other than 
hyperopia and presbyopia, there is no evidence of aggravation 
of an eye disorder by a superimposed disease or injury.

Based on the foregoing, the Board must conclude that service 
connection for an eye disorder manifested by loss of visual 
acuity is also not warranted.

Increased evaluation - General

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

Sarcoidosis

A review of the veteran's service medical records shows that 
in September 1976, he was found to have asymptomatic 
sarcoidosis.  

On a VA respiratory examination in March 1998, the veteran 
complained of shortness of breath on exertion. It was noted 
that the veteran did not require any medication or treatment. 
There was no history of weight loss.  The heart was normal 
with no evidence of cor pulmonale, right ventricular apex or 
right ventricular hypertrophy.  History of sarcoidosis, 
asymptomatic was the diagnosis. 

Service connection for sarcoidosis was granted by an RO 
rating decision dated in July 1998.  This disorder was rated 
as noncompensably disabling under Diagnostic Code 6846 of 
VA's Schedule for Rating Disabilities (Rating Schedule).

When examined by VA in November 1998, the veteran complained 
of shortness of breath at night and on exertion. There was no 
exertional dyspnea or wheezing.  It was noted that the 
veteran was not taking medication for sarcoidosis.  The 
veteran reported a 5 pound weight loss over the last year.   
On physical examination, breath sounds were equal on both 
sides.  There were no rales.  There was no evidence of cor 
pulmonale, pulmonary embolism, or respiratory failure.  
Pulmonary function tests showed mild obstructive airway 
disease.  Sarcoidosis in remission and history of mild 
obstructive airway disease were the diagnoses.

On VA examination in February 2002, it was noted that the 
veteran had no fever or night sweats.  He reported a 4 to 5 
pound weight loss over the last year.  He denied 
hypersomnolence and it was noted that there was no 
hemoptysis.  There was no treatment provided for his 
condition.  On physical examination, there was no cor 
pulmonale, right ventricular hypertrophy, congestive heart 
failure.  There were no residuals of pulmonary embolism, 
respiratory failure, or chronic pulmonary thromboembolism.  
Spirometry is within normal limits.  There was a mild 
decrease in diffusing capacity.    A chest x-ray was 
interpreted to reveal calcified granuloma in the left hilium.  
Pulmonary sarcoidosis was diagnosed.

The veteran presented to a VA Urgent Care Clinic in May 2005 
with complaints of a cough and a reported history of 
sarcoidosis.  His lungs were noted on examination to be 
grossly clear.  His heart was not enlarged.  An x-ray of the 
chest showed calcified hilar lymph nodes on the left.  
Calcific lymphadenopathy consistent with clinical diagnosis 
of sarcoid was the diagnosis.  

Analysis

684
6
Sarcoidosis:
Ratin
g

Pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or 
intermittent corticosteroids
30

Chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic 
impairment
0
38 C.F.R. § 4.97, Diagnostic Code 6846 (2005).

660
0
Bronchitis, chronic:
Ratin
g

FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 
65-percent predicted
30

FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 
80-percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6600 (2005)

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran's symptoms of pulmonary sarcoidosis do not 
meet the criteria for a higher rating, at any time during 
this appeal.  Although the veteran had been diagnosed with 
sarcoidosis, VA examiners have indicated that sarcoidosis is 
asymptomatic.  Significantly, the medical evidence of record 
does not indicate that the veteran requires chronic low dose 
(maintenance) or intermittent corticosteroids.  As such, the 
veteran has not met the criteria for a compensable evaluation 
under Diagnostic Code 6846.

In looking at the requirement for a higher rating under 
Diagnostic Code 6600, there is no evidence that the veteran 
has a FEV-1 of 71 to 80 percent of predicted value, FEV-1/FVC 
of 71 to 80 percent, or DLCO (SB) of 66 to 80 percent of 
predicted value due to his service-connected sarcoidosis.  
Thus, the Board finds that the veteran is not entitled to an 
increased evaluation for sarcoidosis when the disability is 
evaluated under the criteria for bronchitis.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

In conclusion, the Board has considered all applicable 
criteria, but does not find medical evidence warrants a 
compensable evaluation for the veteran's service-connected 
pulmonary sarcoidosis.  As such, the preponderance of the 
evidence is against his claim for that benefit, and the 
benefit of the doubt provision does not apply.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  The 
evidence is far more probative than the veteran's own 
assertions concerning the degree of his impairment.  The 
noncompensable rating is the highest rating warranted for the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Dermatophytosis.

The veteran is also seeking a disability evaluation in excess 
of zero percent for service-connected dermatophytosis.  He 
essentially argues that this disorder is more disabling than 
currently evaluated.

The Report of Medical History taken at the time of the 
veteran's separation physical examination in April 1991, 
noted the presence of a skin rash.

During his initial post service VA examination in February 
1998, veteran complained of a skin disorder involving his 
beard area, neck, chest, and back.  He reported using a 
topical cream to treat his disorder.  On physical examination 
skin on the beck, neck and anterior chest wall was scaly and 
light colored.  Tinea versicolor was diagnosed.

Service connection for dermatophytosis in the groin area was 
granted by an RO rating decision dated in July 1998.  This 
disorder was rated as noncompensably disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7813.

When examined by VA in November 1998 for his respiratory 
condition, it was noted that the veteran had a dry rash on 
the neck and groin area.

On VA skin examination in February 2002, the veteran 
complained of an intermittent rash on his neck, anterior 
chest, back and groin areas, which he treated with creams.  
He experienced exacerbations in cold and hot weather.  On 
physical examination, the examiner found was no current 
evidence of the skin disease.  There was no ulceration, 
exfoliation, or crusting and no associated systemic or 
nervous manifestations.

When examined in January 2004, the veteran related that his 
skin disorder involved symptoms of itching and a burning 
sensation.  The veteran denied fever or weight loss.  On 
physical examination, there was no current evidence of a skin 
infection.  There was no scarring or disfigurement.

Analysis

Here, the veteran has been awarded service connection for 
dermatophytosis of the chest, back, and groin, and this 
disability has been assigned a zero percent (noncompensable) 
evaluation under Diagnostic Codes 7813. The veteran is 
seeking a disability evaluation in excess of zero percent for 
his service-connected dermatophytosis.

As the regulations pertaining to skin disorders were revised 
during the pendency of the veteran's claim for a compensable 
rating, he is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria, August 30, 2002. 
VAOPGCPREC 3-2000; see also 62 Fed. Reg. 30,235-40 (June 3, 
1997); 67 Fed. Reg. 49,590-99 (July 31, 2002) (as amended by 
67 Fed. Reg. 58,448-49 (Sept. 16, 2002)).

781
3
Dermatophytosis rate as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations
38 C.F.R. § 4.118, Diagnostic Code 7813 (prior to August 30, 
2002)

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2005)

780
6
Dermatitis or eczema.
Ratin
g
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005)

In the present case, the VA examinations reflect that the 
veteran's dermatophytosis has been treated and resolved.  The 
veteran treats his skin disorder with creams and while noted 
in November 1998 to have a dry rash involving the groin area, 
recent examination in February 2002 and January 2004 showed 
no evidence of a skin disease.  Thus, there is essentially no 
objective medical evidence in the record that the veteran's 
service-connected skin condition of the chest, back, and 
groin is other than primarily asymptomatic.

Thus, with no objective medical evidence of dermatophytosis, 
the Board finds that the preponderance of the evidence is 
against a compensable rating for the veteran's skin 
disability of the feet under 38 C.F.R. § 4.118, as in effect 
both prior to and since August 30, 2002. 38 U.S.C.A. § 
5107(b) (West 2002). Since there is no evidence that the 
veteran's disability approximates any of the criteria for a 
compensable evaluation, it does not more closely approximate 
the criteria for the next higher evaluation. 38 C.F.R. § 4.7. 
Accordingly, the claim must be denied. 

The evidence is far more probative than the veteran's own 
assertions concerning the degree of his impairment.  The 
noncompensable rating is the highest rating warranted for the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

Service connection for PTSD is denied.

Service connection for an eye disorder manifested by loss of 
visual acuity is denied.

A higher (compensable) initial evaluation for sarcoidosis is 
denied.

A higher (compensable) initial evaluation for dermatophytosis 
of the chest, back, and groin is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


